Citation Nr: 1624701	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  04-28 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as secondary to service-connected major depressive disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating in excess of 40 percent for degenerative osteoarthritis of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability for compensation purposes (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2003 and November 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The September 2003 rating decision denied service connection for Parkinson's disease and hypertension.  

The November 2004 rating decision granted service connection for degenerative osteoarthritis of the lumbar spine and assigned an initial rating of 40 percent effective from May 21, 2001.  The Veteran disagreed with the initial rating and effective date assigned for this condition, and the present appeal ensued.  An earlier effective date of May 19, 1999 for service connection for degenerative osteoarthritis of the lumbar spine was granted by a January 2012 Board decision, which was implemented in a February 2015 rating decision.

In September 2006, the Board issued a decision that denied service connection for Parkinson's disease (also claimed as residuals of injury to the right leg, hip, and side and as idiopathic tremors of the right upper and lower extremities) and for hypertension.  The Veteran appealed the Board's September 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision.  The parties agreed that the portion of the Board's decision that denied entitlement to service connection for Parkinson's disease and for hypertension should be vacated and remanded.

In November 2009 and January 2012, the Board remanded the issues of entitlement to service connection for Parkinson's disease and hypertension, as well as the issues of entitlement to an initial rating in excess of 40 percent for degenerative osteoarthritis of the lumbar spine and entitlement to a TDIU, for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any further delay in the resolution of this case, another remand is necessary because there has not been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Service Connection Claims

The Veteran contends that his Parkinson's disease is related to his period of active service.  Specifically, he contends that his Parkinson's disease is due to trauma from being pinned under a truck during service.  Alternatively, he contends that the disease is related to his service connected psychiatric disability.

Service medical records show that in March 1975, the Veteran reported pain to his sternum from having been pinned when a truck on which he was working was hit by another truck.  He sustained direct trauma to his abdomen at the right side of the chest.  The assessment was post traumatic pain with serious injury not shown.  He was hospitalized for two days for observation as a result of blunt abdominal trauma.  At his separation examination in June 1975 no abnormalities were noted in the clinical evaluation.  In July 1975, the Veteran denied any change in his medical condition.

VA outpatient treatment records from March 1993 to December 1993 show that the Veteran sought treatment for right sided tremors which he related to an injury in service.  In September 1993, the Veteran was hospitalized for complaints of right arm and right leg tremors diagnosed as idiopathic tremor of right upper and lower extremities.  Private medical records from 1997 to 1999 show treatment for an atypical tremor and a diagnosis of Parkinson's disease in 1997.  He was followed by a neurologist.  The Veteran reported a twenty-year history of having had a tremor affecting his right arm hand and leg, which occurred during his service.  He denied having had a head injury.  He was thought to have some atypical Parkinsonian features or a form of Parkinsonism but unlikely idiopathic Parkinson's disease.

The Veteran underwent a VA examination in February 1998, at which time he was diagnosed with Parkinson's disease.  On VA examination in February 2003, he was diagnosed with Parkinson's disease with severe disability.  On VA examination in August 2004 and in a February 2005 addendum, the examiner opined that the Veteran's tremors and Parkinson's disease were not due to his trauma from being pinned under a truck during his military service.  Although the exact etiology for Parkinson's disease was not known except that certain cells within the brain were affected and caused the tremors, there was no evidence that trauma to the head or to the spine resulted in Parkinson's disease.  The examiner noted that a review of the medical literature, neurological books, and Harrison's 15th Principles of Internal Medicine showed no evidence where trauma was the cause of Parkinson's disease or tremors.

In its November 2009 remand, the Board found that another VA examination was necessary as the previous VA examiners did not consider the Veteran's statements regarding the continuity of symptomatology since his service.  In this regard, the Veteran has reported he experienced some leg tremors subsequent to the truck accident in service and the medical records indicate that the Veteran stated he was 22 years old when he began first having some tremors in his right lower extremity, and then developed some in his right upper extremity.  Also, in light of the Veteran's new contentions that his Parkinson's disease is related to his service-connected psychiatric disability, a new medical opinion was required.

Accordingly, a VA examination was conducted in May 2011.  The VA examiner provided an opinion that the Veteran's Parkinson's disease is less likely as not caused or a result, or aggravated by his previous military service.  The examiner stated that according to respected medical sources, the exact cause of Parkinson's disease is unknown.  The examiner also opined that "[i]t is less likely as not that [the Veteran's] current Parkinson's disease was caused by or a result of his service connected psychiatric condition.  I know of no medical literature that supports the [Veteran's] claim.  Regarding aggravation of his Parkinson's disease by his psychiatric condition I cannot resolve this issue without resort to mere speculation."

The Board finds that the May 2011 VA medical opinion is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  The examiner again fails to address the Veteran's statements regarding the continuity of symptoms, namely, experiencing tremors since the trauma in service.  

Further, the examiner fails to explain why the issue of aggravation cannot be resolved without resort to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court found that the Board had erred by relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claim.  The Court in Jones held that, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Therefore, a remand is required to obtain another medical opinion in this case.

In connection with the hypertension claim, the May 2011 VA examiner provided an opinion that "[t]he Veteran's hypertension was not incurred/aggravated or a result of his previous military service.  There are no medical records which support the Veteran's claim.  I am unable to create nexus between the Veteran's claim and his previous military service."  The Board finds that the opinion is conclusory and not supported by sufficient rationale.  In light of the inadequacy of the May 2011 VA examiner's opinion and conclusions, another examination is warranted.  See Barr, 21 Vet. App. at 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Increased Rating Claim & TDIU

These claims were also previously remanded for a new VA spine examination to obtain specific findings responsive to the applicable rating criteria, as well as a medical opinion as to the Veteran's employability with regard to his service-connected disabilities, in particular, including during the period prior to May 31, 2002.

Pursuant to the Board's November 2009 remand, the Veteran last underwent a VA spine examination in May 2011.  However, the Board finds that the clinical findings of that examination are now 5 years old.  The Court has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. 10 Vet. App. 400, 403; Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the Veteran should be scheduled for a new VA spine examination to ascertain the current status of the service-connected degenerative osteoarthritis of the lumbar spine.  

More importantly, however, the May 2011 VA examination did not provide the requested opinion as to the impact of the Veteran's service-connected thoracolumbar spine disability on his employment during the period prior to May 31, 2002.  To that effect, the May 2011 VA examiner simply noted that according to the Veteran, he was already 100 percent service-connected related to his depression and was unemployable through the VA.  The examiner added that from a medical standpoint (physical limitations only) the Veteran's Parkinson's disease was the major contributor to his unemployablity.  In a February 2015 addendum, a VA examiner opined that the Veteran could gain and sustain strictly sedentary employment with the avoidance of the tasks of bending, lifting more than 20 pounds and prolonged standing and walking.  However, the rating period under appeal is from May 19, 1999, that is, the effective date for the award of service connection for degenerative osteoarthritis of the lumbar spine.  See 38 C.F.R. § 3.400(o) (2015).  

Therefore, an adequate opinion is required to determine what impact, if any, the Veteran's thoracolumbar spine disability had on his employment, without consideration of any other nonservice-connected disability, for the period prior to May 31, 2002.  

The claims for entitlement to an increased rating for thoracolumbar disability and TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's currently diagnosed Parkinson's disease.  The claims file should be reviewed and that review should be indicated in the examination report.  All testing deemed necessary should be undertaken.  

The examiner is requested to opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's currently diagnosed Parkinson's disease was incurred in or aggravated by the Veteran's period of active service, including trauma from being pinned under a truck during service.  

The examiner must consider the Veteran's statements regarding the incurrence of Parkinson's disease in addition to his statements regarding the continuity of symptomatology since service.

The examiner is also requested to opine as to whether it is as likely as not (50 percent probability or more) that the Parkinson's disease is proximately due to or the result of the Veteran's service-connected psychiatric disability.  The examiner should also opine as to whether it is as likely as not (50 percent probability or more) that the Veteran's Parkinson's disease has been aggravated (permanently worsened) by the Veteran's service-connected psychiatric disability.

A complete rationale for all opinions expressed must be provided.

If the examiner concludes an opinion cannot be expressed without resorting to mere speculation, he or she must also indicate why a response is not possible or feasible, such as by specifying whether additional evidence or other procurable data is needed, the limits of medical knowledge have been exhausted, or there are multiple possible etiologies with none more prevalent than another.  So merely saying he or she cannot respond will not suffice.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's current hypertension.  The claims file should be reviewed and that review should be indicated in the examination report.  All testing deemed necessary should be undertaken.  Specifically, the examiner should provide an opinion as to whether it is as likely as not (50 percent or more probability) that the Veteran's hypertension was incurred in or aggravated by the Veteran's service.  The examiner must consider the Veteran's statements regarding the incurrence of hypertension in addition to his statements regarding the continuity of symptomatology.  

A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA spine examination to determine the current nature and severity of his degenerative osteoarthritis of the lumbar spine.  The claims file should be reviewed and that review should be indicated in the examination report.  All testing deemed necessary should be undertaken.  Specifically, the examiner should provide the following information:

(a) Set forth all current findings and diagnoses pertaining to any thoracolumbar spine disability.

(b) It is requested that the examiner conduct range of motion testing and include what is considered in degrees to be the normal range of motion of the thoracolumbar spine.  It is further requested that the examiner report on the absence or presence (to include severity and frequency) of any symptoms compatible with sciatic neuropathy with characteristic pain, demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the disability.  It should also be indicated whether there is complete bony fixation of the spine at a favorable or unfavorable angle.

(c) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare ups and following repetitive use due to limited motion, excess motion, fatigability weakened motion, incoordination, or painful motion should also be noted.

(d) State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to a thoracolumbar spine disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require rest prescribed by a physician and treatment by a physician.

(e) State whether any neurological impairments, including any radiculopathy of the extremities and bowel and bladder abnormalities are shown.

(f) State what impact, if any, the Veteran's thoracolumbar spine disability has on his employment and daily living activities.  

First, the examiner should opine as to whether the Veteran's service-connected thoracolumbar spine disability, without consideration of any other nonservice-connected disability, rendered him unable to secure or follow a substantially gainful occupation, specifically during the period prior to May 31, 2002.

The examiner should specifically attempt to reconcile the opinion with any other opinions of record.  A complete rationale for all opinions expressed must be provided.

4.  After completing the action above, readjudicate the Veteran's claims.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

